Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 11, 17 are allowable based on the remark presented on 4/29/2022 and in view of the claim language.
None of the previously cited closest prior art(s) by Eramian, Hewitt, Chen , either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the claim as a whole, specifically the feature limitations, receiving a user authentication request comprising an authentication video, the authentication video comprising a recording of a second plurality of objects; identifying, using image recognition techniques, each of the second plurality of objects; responsive to determining that identifications of a proper subset of objects of the second plurality of objects match identifications of the plurality of authentication objects, authenticating a user associated with the user authentication request.
	Eramian discloses identifying if the authentication objects exist within the video, however, Eramian fails to identify all objects in the video and then determine that there are objects within all of the objects identified that are authentication objects and thereby authenticating the user.  This provides advantages of allowing a user to include non-authentication objects for purposes of obscuring which objects are the true authentication objects.  In addition, identification of the objects may also provide for substitute authentication objects (for example a red stapler instead of a blue stapler) whereas Earamian relies solely on feature matching as disclosed in paragraph 43 (the red stapler must be the same red stapler or identical).
	Hewitt and Chen fail to cure the deficiencies of Eramian.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims dependent on independent claims 1, 11, 17, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439